 

Exhibit 10.1

EMPLOYMENT AGREEMENT

Destination XL Group, Inc., a Delaware corporation, with its office located at
555 Turnpike Street, Canton, Massachusetts, 02021 (the “Company”), and Harvey S.
Kanter (“Executive”) (collectively, the “Parties”) enter into this EMPLOYMENT
AGREEMENT (“Agreement”) dated as of February 19, 2019 (“Effective Date”) as
follows:

 

1.

Employment.

The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, on an employment-at-will basis, upon the terms and
subject to the conditions set forth in this Agreement.

 

2.

Term of Employment.

The period of Executive’s employment under this Agreement shall begin on the
Effective Date. Between the Effective Date and April 1, 2019 (the “Commencement
Date”), Executive shall serve as an advisor to the Acting Chief Executive
Officer of the Company.  Beginning on the Commencement Date, Executive shall
serve as the President and Chief Executive Officer of the Company and he shall
continue to serve in this capacity until the third Anniversary of the
Commencement Date (the “Initial Term”), subject to earlier termination in
accordance with Section 5 below.  At the expiration of the Initial Term, the
Agreement will automatically renew, upon the same terms and conditions, for
successive periods of one (1) year, unless either party provides written notice
of its intention not to extend the term of the Agreement for an additional one
(1) year period at least 90 days prior to the applicable renewal date.  As used
in this Agreement, the phrase “Employment Term” refers to Executive’s period of
employment from the Commencement Date until the date his employment is
terminated or terminates and includes any renewal term hereunder.

 

3.

Duties and Responsibilities.  

(a)

As provided in Section 2, between the Effective Date and the Commencement Date,
Executive shall serve as an advisor to the Acting Chief Executive Officer of the
Company.  Beginning on the Commencement Date and for the remainder of the
Employment Term, the Company shall appoint Executive as the Company’s President
and Chief Executive Officer (his “Position”).  In such capacity, Executive shall
perform the customary duties and have the customary responsibilities of such
Position and such other duties that are customary for such Position as may be
assigned to Executive from time to time by the Company’s Board of Directors (the
“Board”). The Board will appoint Executive as a Director on the Commencement
Date and, if Executive continues to be employed by the Company at such time,
will nominate Executive for election to the Board by the shareholders of the
Company at each shareholder meeting during the Employment Term.

(b)

Executive agrees to faithfully serve the Company, devote his full working time,
attention and energies to the business of the Company, its subsidiaries and
affiliated entities, and perform the duties under this Agreement to the best of
his abilities.  Executive may participate in other outside business, charitable,
family, personal and/or civic activities, provided that such activities are not
inconsistent with Executive’s duties under this Agreement and will not be
disadvantageous to the Company.  Executive must receive permission from the
Board to serve on any public or private company boards and, if such permission
is granted, will not serve as chairman of the board (except as provided below)
or chairman of the audit committee of such company.  The Board’s current

 

--------------------------------------------------------------------------------

 

policy is to permit the Chief Executive Officer to serve on one outside board.
The Company acknowledges that Executive currently serves as chairman of the
board of directors of a private company and will step down as a member of the
board of directors of the public company on which he currently serves (as of the
Effective Date) at the end of the current term.

(c)

Beginning on the Commencement Date, and for the remainder of the Employment
Term, the principal location at which Executive shall perform his duties
hereunder shall be at the Company’s offices in Canton, Massachusetts (the
“Location”) or at such other location as may be temporarily designated from time
to time by the Board. Notwithstanding the foregoing, Executive shall perform
such services at such other locations as may be required for the proper
performance of his duties hereunder, and Executive recognizes that such duties
may involve reasonable travel. The Company recognizes that Executive continues
to own his current home in Washington State.

(d)

Executive agrees (i) to comply with all applicable laws, rules and regulations;
(ii) to comply with the Company’s rules, procedures, policies, requirements, and
directions; and (iii) not to engage in any other business or employment without
the prior written consent of the Company except as otherwise specifically
provided herein.

 

4.

Compensation and Benefits.

(a)

Base Salary.  During the period between the Effective Date and the Commencement
Date, the Company shall pay Executive a base salary in the total amount of
$50,000.00 (paid ratably in installments in accordance with the Company’s
standard payroll over this period).  During the Employment Term, the Company
shall pay Executive a base salary at the annual rate of $735,000.00 per year
(“Base Salary”). The Board (or a committee thereof) shall review Executive’s
compensation annually and Executive’s Base Salary may be adjusted to a higher
rate from time to time by the Board.  Such payments shall be paid in accordance
with the Company’s standard payroll practice for executives.

(b)

Expense Reimbursement.  During the Employment Term, the Company shall promptly
reimburse Executive for reasonable business expenses incurred by Executive in
the performance of the duties under this Agreement in accordance with the
Company’s customary practices applicable to executives, provided that such
expenses are incurred and accounted for in accordance with the Company’s policy.
Executive shall comply with such restrictions and shall keep such records as the
Company may reasonably deem necessary to meet the requirements of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and regulations
promulgated thereunder.

(c)

Benefit Plans, Fringe Benefits, Vacations.  During the Employment Term,
Executive shall be eligible to participate in or receive benefits under any
401(k) savings plan, medical and dental benefits plan, life insurance plan,
short-term and long-term disability plans, supplemental and/or incentive
compensation plans, or any other employee benefit or fringe benefit plan,
generally made available by the Company to executives in accordance with the
eligibility requirements of such plans and subject to the terms and conditions
set forth in this Agreement.  Executive shall be eligible for 25 days of
vacation time annually, subject to the terms of the Company’s vacation pay
plan.   Executive shall be eligible to participate in any plans between the
Effective Date and the Commencement Date only to the extent he is specifically
permitted to participate in such plans in accordance with their terms and he
does not waive participation in such plans.  Notwithstanding any provision in
the Annual Incentive Plan (as defined in Section 4(i)) or the LTIP (as defined
in Section 4(j)) to the contrary, Executive hereby waives any right he has to
participate in the Annual Incentive Plan or LTIP during the period between the
Effective Date and the Commencement Date.

Page 2

 

--------------------------------------------------------------------------------

 

(d)

Car Allowance.  During the Employment Term, the Company will provide Executive
with an automobile allowance in the total amount of $10,000.00 annually
(pro-rated for any partial year of employment), in equal bi-weekly payments in
accordance with the Company’s normal payroll practices. Executive shall pay and
be responsible for all insurance, repairs and maintenance costs associated with
operating the automobile.  Executive is responsible for his gasoline, unless the
gasoline expense is reimbursable under the Company’s policies and procedures.

(e)

Attorney Fees.  The Company shall reimburse Executive up to $30,000 for the
attorney fees incurred by Executive in connection with the negotiation and
drafting of this Agreement.  Request for reimbursement pursuant to this Section
4(e) must be submitted, with adequate substantiation in accordance with the
Company’s reimbursement policy, no later than March 31, 2019 and reimbursement
shall be made no later than sixty (60) days following the date such request is
submitted.

(f)

Directors and Officers Liability Insurance Coverage. It being the intent of the
Company to provide maximum protection available under the law, the Company will
maintain directors and officers liability insurance coverage (which shall
include employment practices liability coverage) in a commercially reasonable
amount, consistent with prior practice, to indemnify Executive from any claims
made against him in his capacity as President and Chief Executive Officer and a
Director, as applicable.  

(g)

Indemnification. Pursuant to and as set forth in the Company’s By-Laws and the
Company’s Certificate of Incorporation, the Company shall defend, indemnify and
hold harmless, to the fullest extent the Company is permitted or required to do
so by the General Corporation Law of the State of Delaware as the same exists or
hereafter may be amended, the Executive who, by reason of the fact that he is or
was a director or officer of the Company, is a party or is threatened to be made
a party to a Proceeding (as defined in the Company’s By-Laws).  Such
indemnification shall include payment by the Company, in advance of the final
disposition of a Proceeding, of expenses incurred by Executive, in his capacity
as a Covered Person (as defined in the Company’s By-Laws), provided that such
payment shall be made only upon receipt of an undertaking by the Executive to
repay all amounts advanced if it should be ultimately determined that he is not
entitled to be indemnified by the Company. The Company agrees that if the By-Law
were to be amended to reduce only Executive’s (and not other executives’ or
directors’) indemnification rights, such amendment will not be enforceable
against Executive.

(h)

Signing Award.  

 

(i)

On the Effective Date, the Board shall grant Executive the number of Performance
Shares, as defined in the Destination XL Group, Inc. 2016 Incentive Compensation
Plan (“2016 Plan”), equal in value to $1,800,000 on the grant date (the “P
Shares”) under the 2016 Plan. A copy of the 2016 Plan is attached as Exhibit
A.  The P Share award shall vest in installments, if at all, when the value of a
Share (as defined in the 2016 Plan) reaches the

Page 3

 

--------------------------------------------------------------------------------

 

 

following milestones, provided that such milestones are reached prior to the
fourth anniversary of the Commencement Date (the “Fourth Anniversary”):

When the trailing 90-day volume-weighted average closing price of a Share is:

 

Vesting of P Shares

$4.00

33 1/3% of the P Shares vest

$6.00

An additional 33 1/3% of the P Shares vest

$8.00 or more

The remaining P Shares vest

Notwithstanding the foregoing, in the event the P Shares would vest in whole or
in part prior to the first anniversary of the Effective Date (the “First
Anniversary”) pursuant to the foregoing, such P Shares shall not vest until the
First Anniversary, subject to Executive’s continuing employment through the
First Anniversary.

To the extent the P Shares do not vest by the Fourth Anniversary, they shall
expire as of the close of business on the Fourth Anniversary.  The P Shares will
be subject to the terms and conditions of the 2016 Plan and the applicable P
Shares award agreement attached hereto as Exhibit B.  All vested P Shares shall
be settled at the time provided in the award agreement.

 

(ii)

On the Effective Date, the Board shall also grant Executive the number of
Restricted Stock Units, as defined in the 2016 Plan, equal in value to $600,000
on the grant date (“RSUs”) under the 2016 Plan.  Subject to Executive’s
continued employment, the RSUs will vest over a four-year period in equal annual
installments beginning on the first anniversary of the Commencement Date
(provided that notwithstanding the foregoing, in no event shall the first
installment vest prior to the thirteen (13) month anniversary of the Effective
Date/grant date), subject to the terms and conditions of the 2016 Plan and the
applicable RSU award agreement attached hereto as Exhibit C.  

 

(iii)

To the extent permitted by the Compensation Committee of the Board, Executive
shall be permitted to elect a payment/settlement date for the P Shares and/or
RSUs following the default payment/settlement date in the award agreement in
accordance with the election form attached to the applicable award agreement.

(i)

Annual Bonus Plan.  

During the Employment Term, Executive is eligible to earn annual bonus awards
under the Company’s annual incentive plan then in effect, subject to change from
year to year in the Board’s sole discretion (the “Annual Incentive Plan”).
Executive’s target bonus amount under the Annual Incentive Plan shall be 100% of
Executive’s annual Base Salary, prorated for partial years of employment in the
Position.  The amount of the annual bonus award payable under the Annual
Incentive Plan in respect of a fiscal year shall range between 50% and 200% of
the target bonus amount.  If the minimum level of performance in respect of a
fiscal year is not achieved, no bonus shall be payable in respect of that
year.  Payment, if any, will be made in accordance with and subject to the terms
and conditions of the Annual Incentive Plan, but in no event later than 2½
months following the end of the fiscal year to which the Annual Incentive Plan
relates.  

If applicable, for the fiscal year in which the Company terminates the
Executive’s employment pursuant to Section 5(d) or the Executive resigns his
employment for Good Reason under Section

Page 4

 

--------------------------------------------------------------------------------

 

5(f), the Company shall pay the Executive a pro rata portion (based upon the
period ending on Executive’s termination date) of the bonus otherwise payable
under this Section 4(i) for the fiscal year in which Executive’s employment
terminates.  The amount of this pro rata bonus shall be determined based on the
Company’s performance as of the last day of the full fiscal month preceding
Executive’s termination measured against the Company’s progress at that time
toward its annual performance targets for this bonus.  Any amount payable under
this Section 4(i) shall be paid as soon as reasonably practicable following
Executive’s termination of employment, but in any event no later than 2 ½ months
following the close of the calendar year in which the termination occurs.

(j)

Long-Term Incentive Plan.

 

(i)

During the Employment Term, in addition to the awards granted pursuant to
Section 4(h), Executive shall be eligible to participate in the Destination XL
Group, Inc. Long-Term Incentive Plan, as it may be amended and/or restated from
time to time (the “LTIP”), a copy of which is attached as Exhibit D.  
Executive’s Target Cash Value (as defined in the LTIP) shall be 170% of his Base
Salary in effect at the time provided under the LTIP.  LTIP awards may be
prorated based on Executive’s Effective Date of Participation (as defined in the
LTIP).  With respect to awards granted under the LTIP with a Performance Period
(as defined in the LTIP) of 2019-2021 (the “2019-2021 LTIP”), such awards may be
granted in the form of Cash, Options, Restricted Stock, Restricted Stock Units
or any other form of award available under the 2016 Plan (as such terms are
defined in the LTIP). 50% of such awards shall be time-based awards and 50%
shall be performance-based awards.  Executive’s participation in the 2019-2021
LTIP is summarized as follows:

 

(A)

Executive will be eligible to participate in the 2019-2021 LTIP (on a prorated
basis, if applicable).  Subject to the terms of the 2019-2021 LTIP and
Executive’s continued employment, the time-based portion of the award vests
ratably in four equal annual tranches, with the first tranche vesting on the
first anniversary of the Executive’s Effective Date of Participation and the
remaining tranches vesting on each of the next three consecutive April 1st
dates. Subject to the terms of the 2019-2021 LTIP and Executive’s continued
employment, the performance-based portion of the award vests on August 31, 2022,
if and to the extent the applicable performance targets are achieved. Depending
on the level of achievement of performance targets, the amount of the
performance-based award will range between 50% of the target value if the
minimum level of performance is achieved up to 150% of the target value if the
maximum level of performance is achieved or exceeded.

 

(B)

The Compensation Committee of the Board (“Compensation Committee”) has not yet
set the performance targets for the 2019-2021 LTIP, which targets shall be set
following consultation with Executive.  

 

(ii)

Notwithstanding any provision of the LTIP to the contrary, Executive hereby
waives any right he has to participate in the LTIP with respect to the
Performance Period of 2018-2020.

 

(iii)

LTIP awards are subject to all of the terms and conditions of the LTIP,
including but not limited to, the payment timing of such awards.  The foregoing
is a summary of the LTIP.  In the event of a discrepancy between the terms of
the LTIP and this Agreement, the terms of the LTIP shall govern.  

Page 5

 

--------------------------------------------------------------------------------

 

(k)

Housing Allowance.  Subject to Executive’s continued employment, the Company
shall advance Executive a housing allowance in the amount of $100,000.00 (prior
to any applicable taxes) within ten (10) business days following the
Commencement Date and $50,000.00 (prior to any applicable taxes) on each of the
first and second annual anniversaries of the Commencement Date (each an
“Advance”).  In the event Executive ceases to be employed by the Company due to
his voluntary termination (other than for Good Reason) prior to the one-year
period following the date a housing allowance Advance is advanced, Executive
shall repay such Advance to the Company within thirty (30) days following
Executive’s termination of employment; provided, however, that the amount of the
Advance that is required to be repaid shall be reduced by 1/12th of the Advance
amount for each completed month that Executive is employed by the Company
following the payment of the Advance.  Notwithstanding the foregoing, to the
extent Executive establishes to the satisfaction of the Company that Executive
is subject to adverse tax consequences as a result of this repayment obligation
(for example, the credit amount, offset amount or deduction amount available to
Executive upon repayment is less than the amount of the Advance Executive
previously included in income), then the amount required to be repaid pursuant
to this Section 4(k) shall be reduced so that the adverse tax consequences are
mitigated, provided that in no event shall the amount Executive is required to
repay be less than the net amount (i.e., net of withholding taxes) of the
Advance payments received by Executive.

 

5.

Termination of Employment.

Executive’s employment under this Agreement may be terminated under any of the
circumstances set forth in this Section 5.  Upon termination, Executive (or his
beneficiary or estate, as the case may be) shall be entitled to receive the
compensation and benefits described in Section 6 below, and, if applicable,
Section 7 below.

(a)

Death.  Executive’s employment shall terminate upon Executive’s death.

(b)

Disability.  In the event of the Executive’s disability and to the extent
permitted by applicable law, the Company shall have the right to terminate the
Executive’s employment effective immediately upon written notice from the
Company.  The term “disability” for purposes of this Agreement shall mean
Executive’s inability, due to illness, accident or any other physical or mental
incapacity or disability, to perform the material functions of his duties to the
Company, with or without reasonable accommodation, for a period of ninety (90)
consecutive days or for a total of one hundred twenty (120) days (whether or not
consecutive) in any twelve (12) month period, as determined by a reputable
healthcare provider selected by the Company).   Notwithstanding anything to the
contrary contained herein, Executive’s employment shall not be terminated for
disability under any circumstances that would violate Executive’s rights to
reasonable accommodation and protected leave under applicable laws protecting
individuals with disabilities and requiring employers to provide protected
leave. Likewise, notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall be construed as in any way limiting the
Company’s right/ability to assert/establish that any reasonable accommodation
proposed by or on behalf of Executive would constitute an undue hardship for the
Company. Executive’s eligibility for, and compensation pursuant to, the
Company’s short-term and long-term disability plans during the period in which
he is disabled within the meaning of this Agreement shall be exclusively
governed by such plans.

(c)

Termination by the Company for Justifiable Cause.  The Company may terminate
Executive’s employment for Justifiable Cause at any time after providing written
notice to Executive.   Following delivery of such written notice from the
Company, Executive (or his counsel) will have a ten (10) business day period to
discuss the termination with the Board (or its

Page 6

 

--------------------------------------------------------------------------------

 

counsel) to provide information to the Board (or its counsel) which Executive
believes establishes either the absence of Justifiable Cause, if any, or that
the Justifiable Cause event has been cured in full and to request a
reconsideration of the termination by the Board.  If a reconsideration is
requested, the Company shall place Executive on unpaid administrative leave and
defer the termination decision until the Company communicates its final decision
regarding termination to Executive.  If the Company’s final determination is
that Executive will not be terminated, Executive will be taken off
administrative leave.  For purposes of this Agreement, the term “Justifiable
Cause” shall mean:

 

(i)

indictment by federal or state authorities in respect of any crime that involves
theft, dishonesty or breach of trust;

 

(ii)

conviction of any felony;

 

(iii)

Executive’s failure or refusal to perform lawful material duties consistent with
Executive’s position;

 

(iv)

fraud or embezzlement of Company property or assets;

 

(v)

a material and uncured violation by Executive of the Company’s Code of Business
Conduct and Ethics, the Code of Ethics for Directors, Officers and Financial
Professionals or any other material Company policy;

 

(vi)

intentional acts by Executive of misconduct, moral turpitude or malfeasance
(intentional or reckless wrongdoing with or without malicious or tortious
intent) that has a material adverse effect on the Company; or

 

(vii)

a breach or violation by Executive of any material provision of this Agreement.

For the avoidance of doubt, Executive’s good faith error in judgment in the
normal course of business shall not constitute Justifiable Cause.

(d)

Termination by the Company without Justifiable Cause. The Company may terminate
Executive’s employment without Justifiable Cause at any time after providing
written notice to Executive. For the avoidance of doubt, a termination of
Executive’s employment at the expiration of the Initial Term shall not be deemed
a termination without Justifiable Cause.

(e)

Termination by Executive without Good Reason.  Executive may terminate his
employment under this Agreement after providing not less than thirty (30) days’
advance written notice to the Company.

(f)

Termination by Executive with Good Reason.  Executive may terminate his
employment under this Agreement for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean termination by Executive within ninety (90)
days of the initial existence of one of the conditions described below which
occurs without Executive’s prior written consent prior to the expiration of the
Initial Term: (i) a material diminution in Executive’s Base Salary that is not
also broadly and consistently applied to the Company’s executive management team
(but in no event more than a 10% reduction from Executive’s highest Base Salary
in effect during the Employment Term); (ii) material diminution in Executive’s
Position, authority, duties, or responsibilities; (iii) any requirement that
Executive primarily perform his duties more than fifty (50) miles from the
Location; or (iv) any other action or inaction that constitutes a material
breach of the Agreement

Page 7

 

--------------------------------------------------------------------------------

 

by the Company.  In order to terminate for Good Reason, Executive must provide
notice to the Company of the existence of the applicable condition described
above within thirty (30) days of Executive first becoming aware of the
condition, upon the notice of which the Company must be provided a period of
sixty (60) days during which it may remedy the condition.  For the avoidance of
doubt, a termination of Executive’s employment at the expiration of the Initial
Term shall not be deemed a termination with Good Reason.

(g)

Termination upon Expiration of Initial Term or any Extended Term.  Executive’s
employment shall terminate automatically at the expiration of the Initial Term
or any extended term unless the Agreement is renewed in accordance with Section
2 of this Agreement.  A termination of Executive’s employment at the end of any
extended term (but not at the expiration of the Initial Term) due to the
Company’s decision not to extend the Agreement other than due to Executive’s
death, Disability or for Justifiable Cause, shall be deemed a termination
without Justifiable Cause.  For the avoidance of doubt, the Parties agree that
if the Agreement is not renewed by the Company at the end of the Initial Term
other than due to Executive’s death, Disability or for Justifiable Cause,
Executive shall be eligible to be paid severance pursuant to Section 7(b)(iii)
of this Agreement, subject to the requirements of this Agreement.

(h)

Board Resignation(s). Upon termination of Executive’s employment with the
Company, for any reason, Executive shall resign immediately from the Board and
from all Affiliate boards of directors, if any, on which he is then currently
serving as an officer of such Affiliates, and agrees to execute such documents
as are reasonably necessary or appropriate to effectuate such resignations.

(i)

Board Deliberations Concerning Executive.  Executive understands and agrees
that, regardless of whether he is serving as a Director on the Board at the
time, he shall not participate in any deliberations or actions undertaken by the
Board with respect to any determination that the Board may consider reaching
with respect to matters covered by this Section 5. Notwithstanding the
foregoing, at any time the Board is considering matters covered by this Section
5, Executive shall be provided a meaningful opportunity to address the Board on
his own behalf.

 

6.

Compensation Following Termination of Employment.

Upon termination of Executive’s employment under this Agreement for any reason,
Executive (or his designated beneficiary or estate, as the case may be) shall be
entitled to receive the following compensation:

(a)

Earned but Unpaid Compensation, Expense Reimbursement.  The Company shall pay
Executive any accrued but unpaid Base Salary for services rendered to the date
of termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any accrued but unused vacation as of the termination date, and
any unpaid annual bonus earned with respect to a prior year (as provided in
Section 4(i)).

(b)

Other Compensation and Benefits.  Except as may be provided under this
Agreement,

 

(i)

any benefits to which Executive may be entitled pursuant to the plans, policies
and arrangements referred to in Section 4(c) above shall be determined and paid
in accordance with the terms of such plans, policies and arrangements, and

 

(ii)

Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such termination or resignation except as otherwise provided in
such plans.

Page 8

 

--------------------------------------------------------------------------------

 

 

7.

Additional Compensation Payable Following Termination In certain circumstances.

(a)

Requirements for Additional Compensation.  In addition to the compensation set
forth in Section 6 above, Executive will receive the additional compensation set
forth in the applicable section of subsection (b) below, only if the following
requirements are met:

 

(i)

Executive’s employment is terminated by the Company without Justifiable Cause
pursuant to Section 5(d) or Executive terminates employment for Good Reason
pursuant to Section 5(f) during the Initial Term or during any extended one-year
term, or Executive is terminated by the Company because the Company timely
elects not to renew the Agreement at the expiration of the Initial Term (and the
Company does not have a basis to terminate Executive due to Executive’s death,
Disability or for Justifiable Cause);

 

(ii)

Executive is not in material breach of the restrictive covenants set forth in
Section 8 below and Executive has complied with Section 5(h); and

 

(iii)

Executive signs (and does not thereafter timely revoke) a general release in a
form substantially similar to the form of separation agreement and general
release attached hereto as Exhibit E, with such changes as may be required to:
(x) comply with applicable law, and (y) preserve all of Executive’s rights with
regard to Executive’s vested equity interests in the Company, on or after his
employment termination date within the time determined by the Company, but no
later than the 60th day following such termination of employment. For the
avoidance of doubt, the Company shall present Executive with the separation
agreement and general release referenced above no later than ten (10) days
following termination of employment and shall allow Executive at least 21 days
to consider the separation agreement and general release prior to Executive’s
execution of such separation agreement and general release.

(b)

Additional Compensation.  The Company shall provide Executive with the following
compensation and benefits, as applicable:

 

(i)

If a Termination by the Company without Justifiable Cause Pursuant to Section
5(d) or by Executive for Good Reason Pursuant to Section 5(f) Occurs During the
Initial Term:

 

(A)

Payments equal to (i) the Base Salary Executive would have been paid through the
end of the Initial Term if Executive had remained employed through such date
PLUS (ii) the amounts Executive would have been paid as bonuses under the
Company’s Annual Incentive Plan for the remaining partial and complete fiscal
years in the Initial Term as if Executive had remained employed through the end
of the Initial Term assuming that the annual bonus for each remaining partial or
complete fiscal year in such period would have been equal to the target bonus
amount (prorated for partial years) using Executive’s Base Salary in effect at
the time of Executive’s termination (the “Initial Term Severance Payments”),
paid in equal monthly installments over the twenty-four (24) month period
immediately following Executive’s termination of employment (the “Severance
Period”); provided that the first installment payment of the Initial Term
Severance Payments shall be made on the sixtieth (60th) day after the date of
Executive’s termination, and will include payment of any installment payments
that were otherwise due prior thereto; and provided further that notwithstanding
the foregoing, in the event

Page 9

 

--------------------------------------------------------------------------------

 

 

Executive’s termination occurs within the one (1)-year period immediately
following a Change in Control, the amount payable pursuant to this Section
7(b)(i)(A) shall instead be an amount equal to two (2) times (i) Executive’s
then current Base Salary PLUS (ii) Executive’s target Bonus under the Company’s
Annual Incentive Plan applicable for the fiscal year of termination (the “CIC
Severance”), paid in equal monthly installments over the Severance Period and,
if Executive’s termination occurs upon or following a Change in Control which
constitutes a “change in control event” for purposes of Code Section 409A, then
such CIC Severance shall be paid in a single lump sum within sixty (60) days
following Executive’s termination of employment (or otherwise shall be payable
in monthly installments as originally contemplated by this Section 7(b)(i)(A));
plus

 

(B)

subject to (x) Executive’s timely election of continuation coverage under COBRA,
and (y) Executive’s continued copayment of premiums at the same level and cost
to Executive as if Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), continued payment by the Company of his health, dental and vision
insurance coverage during the twelve (12) month period following the date of
termination to the same extent that the Company paid for such coverage
immediately prior to the date of termination, in a manner intended to avoid any
excise tax under Section 4980D of the Code, subject to the eligibility
requirements and other terms and conditions of such insurance coverage.

 

(ii)

If a Termination by the Company without Justifiable Cause Pursuant to Section
5(d) or by Executive for Good Reason Pursuant to Section 5(f) Occurs During any
One-Year Term that Commences after the End of the Initial Term:

 

(A)

Payments equal to Executive’s then current Base Salary PLUS Executive’s target
bonus under the Company’s Annual Incentive Plan using Executive’s Base Salary in
effect at the time of Executive’s termination (the “Severance Payments”), paid
in equal monthly installments over the Severance Period; provided that the first
installment payment of the Severance Payments shall be made on the sixtieth
(60th) day after the date of Executive’s termination, and will include payment
of any installment payments that were otherwise due prior thereto; and provided
further that notwithstanding the foregoing, in the event Executive’s termination
occurs during the one (1)-year period immediately following a Change in Control,
the amount payable pursuant to this Section 7(b)(ii)(A) shall instead be an
amount equal the CIC Severance, paid in equal monthly installments over the
Severance Period, and, if Executive’s termination occurs upon or following a
Change in Control which constitutes a “change in control event” for purposes of
Code Section 409A, then such CIC Severance shall be paid in a single lump sum
within sixty (60) days following Executive’s termination of employment (or
otherwise shall be payable in installments as originally contemplated by this
Section 7(b)(ii)(A); plus

 

(B)

subject to (x) Executive’s timely election of continuation coverage under COBRA,
and (y) Executive’s continued copayment of premiums at the same level and cost
to Executive as if Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), continued payment by the Company of his health, dental and vision
insurance coverage during the twelve (12) month period following the date of
termination to the same extent that the Company paid for such coverage

Page 10

 

--------------------------------------------------------------------------------

 

 

immediately prior to the date of termination, in a manner intended to avoid any
excise tax under Section 4980D of the Code, subject to the eligibility
requirements and other terms and conditions of such insurance coverage.

 

(iii)

If Termination Occurs Because the Company Timely Elects Not to Renew the
Agreement at the Expiration of the Initial Term:

Payments equal to three (3) months of Executive’s then current Base Salary PLUS
25% of Executive’s target Bonus under the Company’s Annual Incentive Plan
applicable for the fiscal year of termination (the “Non-Renewal Severance
Payments”), paid in equal monthly installments over the Severance Period;
provided that the first installment payment of the Non-Renewal Severance
Payments shall be made on the sixtieth (60th) day after the date of Executive’s
termination, and will include payment of any installment payments that were
otherwise due prior thereto.

(c)

For purposes of this Agreement, a “Change in Control” shall have the meaning
provided in the 2016 Plan.

(d)

For the avoidance of doubt, all of Executive’s unvested equity awards shall vest
upon his termination of employment, if at all, solely in accordance with the
terms and conditions of the applicable plan and award agreement. For the
avoidance of doubt, the definitions of Justifiable Cause and Good Reason in this
Agreement will apply for 2016 Plan and LTIP purposes.

 

8.

Restrictive Covenants

(a)

Confidential Information/Competitive Business.

 

(i)

Confidential Information and Trade Secrets.  Executive agrees that during the
course of employment with the Company, Executive has and will come into contact
with and have access to various forms of Confidential Information and Trade
Secrets, which are the property of the Company.  This information relates both
to the Company, its customers, vendors and its employees.  Such Confidential
Information and Trade Secrets include, but are not limited to:  

 

(A)

information with respect to costs, commissions, fees, profits, sales, markets,
products and product formulae, mailing lists, strategies and plans for future
business, new business, product or other development, new and innovative product
ideas, potential acquisitions or divestitures, and new marketing ideas;

 

(B)

proprietary technology, trade secrets, patented processes, research and
development data, know-how, market studies and forecasts, financial data,
competitive analyses, pricing policies, product formulations, algorithms, system
designs, site maps, information processing methodologies, software, software
coding methodologies, computer system interfaces, website functionality,
information security processes, business methods, procedures, devices, machines,
equipment, data processing programs, software computer models, research
projects, system customizations, program implementation plans, and other
information and means used by the Company in the conduct of its business;

 

(C)

the identity of the Company’s customers and product end users, their names and
addresses, the names of representatives of the Company’s customers responsible

Page 11

 

--------------------------------------------------------------------------------

 

 

for entering into contracts with the Company, the amounts paid by such customers
to the Company, specific customer needs and requirements, and leads and
referrals to prospective customers, the substance of agreements with customers,
suppliers and others, marketing or dealership arrangements, servicing and
training programs and arrangements, supplier lists, customer lists;  

 

(D)

unless otherwise prohibited by applicable law, the identity and number of the
Company’s employees other than Executive, their salaries, bonuses, benefits,
qualifications and abilities obtained from the employee’s confidential personnel
files, personnel policies; and

 

(E)

any documents embodying such confidential information described in (A) – (D)
above.

all of which information Executive acknowledges and agrees is not generally
known or available to the general public, but has been developed, compiled or
acquired by the Company at its great effort and expense.  Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files. Confidential Information shall not include
information that became or becomes generally known to the men’s apparel industry
through no wrongful act of Executive. Further, and not withstanding anything
else to the contrary in this Agreement, Executive’s general knowledge,
experience and “know-how” in the retail industry shall not constitute
Confidential Information subject to this Agreement.

 

(ii)

Secrecy of Confidential Information and Trade Secrets Essential.  Executive
acknowledges and agrees that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade
Secrets.  Executive acknowledges and agrees that the Company’s Confidential
Information and Trade Secrets were developed, compiled and acquired by the
Company over a considerable period of time and at its great effort and
expense.  Executive further acknowledges and agrees that any disclosure,
divulging, revelation or use of any of the Confidential Information and Trade
Secrets, other than in connection with the Company’s business or as specifically
authorized by the Company, will be highly detrimental to the Company, and that
serious loss of business and pecuniary damage may result therefrom.

(b)

Non-Disclosure of Confidential Information.  Accordingly, Executive agrees,
except as specifically required in the performance of his duties on behalf of
the Company, as compelled by applicable law, or for disclosures by Executive to
his spouse and to his personal, legal or financial advisors, Executive will not,
while associated with the Company and for so long thereafter as the pertinent
information or documentation remains confidential, directly or indirectly use,
disclose or disseminate to any other person, organization or entity or otherwise
use any of the Company’s Confidential Information and Trade Secrets; further
Executive agrees to maintain Company’s Confidential Information and Trade
Secrets in strict confidence and to use all commercially reasonable efforts to
not allow any unauthorized access to, or disclosure of, the Company’s
Confidential Information and Trade Secrets.

 

(i)

Nothing in this Agreement (i) prohibits Executive from reporting an event that
he reasonably and in good faith believes is a violation of law to the relevant
law-enforcement agency (including without limitation the Securities and Exchange
Commission), and nothing herein requires notice to or approval from the Company
before doing so, or (ii)

Page 12

 

--------------------------------------------------------------------------------

 

 

prohibits Executive from cooperating in an investigation conducted by such
law-enforcement agency, including without limitation, by disclosing and
testifying truthfully as to relevant information.  

 

(ii)

Executive is also hereby provided notice that under the 2016 Defend Trade
Secrets Act: (x) no individual will be held criminally or civilly liable under
federal or state trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law, or is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal so that it is
not made public, and, (y) an individual who pursues a lawsuit for retaliation by
an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

(c)

Return of Material.  Executive further agrees to deliver to the Company,
immediately upon resignation or separation from the Company for any reason, or
at any other time the Company so requests, all of the following (other than
Executive’s own compensation information and address book, file and other
personal information, documents or items that may reside on the Company’s
premises, systems or devices which can be removed from any systems/devices only
in coordination with the Company’s designated IT professional) that may be in
his possession or under his control:

 

(i)

any and all documents, files, notes, memoranda, databases, computer files and/or
other computer programs reflecting any Confidential Information and Trade
Secrets whatsoever, or otherwise relating to the Company’s business;

 

(ii)

lists of the Company’s customers or leads or referrals to prospective customers;

 

(iii)

any computer equipment, home office equipment, automobile or other business
equipment belonging to the Company which Executive may then possess or have
under his control; and

 

(iv)

all product formulations, algorithms, system designs, site maps, information
processing methodologies, software, software coding methodologies, website
functionality, information security processes, business methods, procedures,
devices, machines, equipment, data processing programs, software computer
models, research projects, system customizations, program implementation plans
and other information and means used by the Company in the conduct of its
business and all other confidential information described in (A) – (D) above.

(d)

No Competitive Activity.  Executive acknowledges and agrees that the Company is
engaged in a highly competitive business and that by virtue of Executive’s
position and responsibilities with the Company and Executive’s access to the
Confidential Information and Trade Secrets, engaging in any business which is
directly competitive with the Company will cause Company great and irreparable
harm.  Therefore, in consideration for the Signing Award referenced in Section
4(h)

Page 13

 

--------------------------------------------------------------------------------

 

above and the potential to receive additional compensation  pursuant to Section
7(a) and 7(b) above, Executive further covenants and agrees that at all times

 

(i)

During his period of employment with the Company, and

 

(ii)

during the period beginning on the date of termination of his employment
(whether such termination is voluntary or involuntary, with Good Reason or
without Good Reason, for Justifiable Cause or without Justifiable Cause, or
otherwise) and ending on the date that is the later of (A) one (1) year
following Executive’s termination from employment, or (B) the expiration of any
tolling period extending the one year period in clause (A),

Executive shall not, directly or indirectly, engage in, assist, or have any
active interest or involvement - whether as an employee, agent, consultant,
creditor, advisor, officer, director, stockholder (excluding holding of less
than 3% of the stock of a public company), partner, proprietor or any type of
principal whatsoever) or in any other capacity whatsoever, engage in, become
financially interested in, be employed by, render any consultation or business
advice with respect to, accept any competitive business on behalf of, or have
any connection with any business which is competitive with products or services
of the Company or any subsidiaries or affiliates, in any geographic area in
which the Company or any of its subsidiaries or affiliates are then conducting
or proposing to conduct business, including, without limitation, the United
States of America and its possessions, Canada and Europe; provided, however,
that Executive may own any securities of any corporation which is engaged in
such business and is publicly owned and traded but in an amount not to exceed at
any one time three percent (3%) of any class of stock or securities of such
corporation.  In addition, Executive shall not, during the Non-Competitive
Period, directly or indirectly, request or cause any suppliers or customers with
whom the Company or any of its subsidiaries or affiliates has a business
relationship to cancel or terminate any such business relationship with the
Company or any of its subsidiaries or affiliates or otherwise compromise the
Company’s good will or solicit, hire (provided Executive shall not be restricted
from hiring any person who may have responded to a general solicitation for
employees which was not specifically directed at any person Executive is
prohibited from soliciting), interfere with or entice from the Company or any of
its subsidiaries or affiliates any employee (or former employee who has been
separated for less than 12 months) of the Company or any of its subsidiaries or
affiliates. For purposes of this provision, a business competitive with the
products and services of the Company (or such subsidiaries or affiliates) is
limited to a specialty retailer which primarily distributes, sells or markets
so-called "big and tall" apparel of any kind for men or which utilizes the "big
and tall" retail or wholesale marketing concept as part of its business, or any
other business line the Company may enter into in the future and during
Executive’s employment.  However, nothing in this Section 8 shall be deemed to
prohibit Executive from providing services to or becoming involved with any
entity with a division or subsidiary that engages in a business competitive with
the products and services of the Company (or any subsidiary or affiliate of the
Company), as long as Executive is not the chief executive officer of the entity
and/or does not work in that competitive division or subsidiary.  By signing
below, Executive acknowledges and agrees that Executive has received sufficient
mutually agreed-upon consideration for agreeing to be bound by the obligations
in this Section 8, specifically the Signing Award, the access to Company
confidential information and the potential to receive salary continuation as
severance pay (as set forth in Section 7(a) and 7(b) above) in the event
Executive is terminated by the Company without Justifiable Cause, Executive
terminates for Good Reason or is terminated by the Company at the end of the
Initial Term, after Executive signs the separation and general release
acceptable to the Company.  Executive further acknowledges and agrees that the
No Competitive Activity restrictions in this Section 8(d) shall apply, unless
Executive is terminated without Justifiable Cause or terminates for Good Reason
as

Page 14

 

--------------------------------------------------------------------------------

 

defined in this Agreement. The Company’s determination as to whether Justifiable
Cause exists must be objectively reasonable and based on evidence.

(e)

Non-Solicitation of Customers and Others.  Executive acknowledges and agrees
that solely by reason of employment by the Company, Executive has and will come
into contact with some, most or all of the Company’s customers and will have
access to Confidential Information and Trade Secrets regarding the Company’s
customers as set forth in Section 8(a) of this Agreement.  Therefore, Executive
covenants and agrees that at all times during the period beginning on the date
of termination of his employment (whether such termination is voluntary or
involuntary, with Good Reason or without Good Reason, for Justifiable Cause or
without Justifiable Cause, or otherwise) and ending one (1) year following his
date of termination, Executive shall not directly or indirectly, solicit,
contact, do business with, call upon, communicate with any customer, former
customer, retailer, supplier, service provider, and/or wholesaler of the Company
for the purpose of providing any product or service that was provided (or that
was planned to be provided) by the Company at the time of Executive’s separation
from employment.  This restriction shall apply to any customer, former customer,
retailer, supplier, service provider, and/or wholesaler of the Company in the
“big and tall” male apparel industry with whom Executive had contact or about
whom Executive obtained Confidential Information or Trade Secrets during the
twenty-four (24) months preceding the Executive’s separation from employment
with the Company.    

(f)

Non-Solicitation of Employees.  Executive acknowledges and agrees that solely as
a result of employment with the Company, Executive has and will come into
contact with and acquire confidential information regarding some, most, or all
of the Company’s employees.  Therefore, Executive covenants and agrees that at
all times

 

(i)

During his period of employment with the Company, and

 

(ii)

during the period beginning on the date of termination of his employment
(whether such termination is voluntary or involuntary, with Good Reason or
without Good Reason, for Justifiable Cause or without Justifiable Cause, or
otherwise) and ending on the later of (A) one (1) year following his date of
termination or (B) the expiration of any tolling period extending the one year
period in clause (A),

Executive shall not, either on Executive’s own account or on behalf of any
person, firm, or business entity, recruit, solicit, interfere with, or endeavor
to cause any employee of the Company with whom Executive came into contact or
about whom Executive obtained confidential information, to leave his or her
employment with the Company, or to work in a capacity that is competitive with
the Company, or to work in a capacity that is similar to the capacity in which
the employee was employed by the Company.

(g)

Inventions and Discoveries.  Upon execution of this Agreement and thereafter,
Executive shall promptly and fully disclose to the Company, and with all
necessary detail for a complete understanding of the same, all existing and
future developments, know-how, discoveries, inventions, improvements, concepts,
ideas, writings, formulae, processes and Methods (whether copyrightable,
patentable or otherwise) made, received, conceived, acquired or written during
working hours, or otherwise, by Executive (whether or not at the request or upon
the suggestion of the Company) during the period of his employment with, or
rendering of advisory or consulting services to, the Company or any of its
subsidiaries or affiliates, solely or jointly with others, in or relating to any
activities of the Company or its subsidiaries or affiliates known to him as a
consequence of his employment or the rendering of advisory and consulting
services hereunder (collectively the "Subject Matter"). The Company and
Executive acknowledge that

Page 15

 

--------------------------------------------------------------------------------

 

Executive has previously authored a book and other published material, and may
do so again in the future, and that any such published material authored by
Executive does not constitute Subject Matter subject to this Agreement, provided
however, that any such published material does not also constitute Confidential
Information and Trade Secrets within the meaning of Section 8(a) above.

Except for any previously published material or to be published material
authored by Executive, Executive hereby assigns and transfers, and agrees to
assign and transfer, to the Company, all his rights, title and interest in and
to the Subject Matter, and Executive further agrees to deliver to the Company
any and all drawings, notes, specifications and data relating to the Subject
Matter, and to execute, acknowledge and deliver all such further papers,
including applications for copyrights or patents, as may be necessary to obtain
copyrights and patents for any thereof in any and all countries and to vest
title thereto to the Company at the Company’s sole expense.  Executive shall
assist the Company in obtaining such copyrights or patents during the term of
this Agreement, and at any time thereafter on reasonable notice and at mutually
convenient times, and Executive agrees to testify in any prosecution or
litigation involving any of the Subject Matter; provided, however, after the
Employment Term that Executive shall be compensated in a timely manner at the
rate of $1,000.00 per day (or portion thereof), plus out-of-pocket expenses
incurred in rendering such assistance or giving or preparing to give such
testimony if it is required after the termination of this Agreement.

(h)

Non-Disparagement.  Except as otherwise required by law, including providing
truthful testimony, including opinion testimony, about the other in any
legitimate legal proceeding or investigation (including depositions), each of
Executive and the senior executive team of the Company and the Board (the senior
executive team of the Company and the Board collectively being the Company’s
“Senior Individuals”) covenants and agrees that during the course of Executive’s
employment by the Company and at any time thereafter, neither Executive nor the
Senior Individuals shall, directly or indirectly, in public or private,
willfully deprecate, impugn, disparage, or make any remarks that would tend to
or be construed to tend to defame the other, its products or services, or any of
its officers, directors, employees, relatives, affiliates or agents; nor shall
Executive or the Senior Individuals assist any other person, firm or entity in
so doing. For the avoidance of doubt, nothing in this Agreement shall be deemed
to limit statements made by Executive in his capacity as a holder of equity
interests in the Company with respect to matters of concern related to his
equity interests. Nor shall this provision be deemed to limit competitive speech
or commercial comparisons regarding services or products by Executive following
expiration of the period during which Executive is prohibited from competing
with the Company, provided, however, that any such statements made by Executive
do not disclose any Confidential Information and Trade secrets within the
meaning of Section 8(a) above or any term of this Agreement considered by the
Company to be confidential.

(i)

Conflict of Interest.  Executive may not use his position at the Company, or
knowledge of any of the Company’s Confidential Information or Trade Secrets, or
any of the Company’s assets, for personal gain.  A direct or indirect financial
interest, including joint ventures in or with a supplier, vendor, customer or
prospective customer without disclosure and written approval from the Board is
strictly prohibited.

(j)

Extension of Restrictive Periods.  The restrictive periods set forth in Section
8 of this Agreement shall not expire and shall be tolled during any period in
which Executive is in violation of such restrictive periods, and therefore such
restrictive period shall be extended for a period equal to the duration of
Executive’s violation thereof.

Page 16

 

--------------------------------------------------------------------------------

 

 

9.

Enforcement of Covenants.

(a)

Termination of Employment and Forfeiture of Compensation.  Executive agrees that
in the event he has materially breached any of the covenants set forth in
Section 8 above during his employment, the Company shall have the right to
terminate his employment for Justifiable Cause, but only if Executive fails to
cure such breach within a reasonable period of time following his receipt from
the Company of written notice of such breach.  In addition, Executive agrees
that if he has materially breached any of the covenants set forth in Section 8
at any time, the Company shall have the right to discontinue any or all
remaining benefits payable pursuant to Section 7 above, as applicable, but only
if Executive fails to cure such breach within a reasonable period of time
following his receipt from the Company of written notice of such breach.  Such
termination of employment or discontinuance of benefits shall be in addition to
and shall not limit any and all other rights and remedies that the Company may
have against Executive and the release set forth in Section 7(a)(iii) shall
remain in full force and effect.

(b)

Right to Injunction.  Executive acknowledges and agrees that compliance with the
covenants set forth in this Agreement is necessary to protect the business and
goodwill of the Company and any breach of the covenants set forth in Section 8
above will cause irreparable damage to the Company with respect to which the
Company’s remedy at law for damages will be inadequate.  Therefore, in the event
of breach or anticipatory breach of the covenants set forth in this Section 8 by
Executive, Executive and the Company agree that the Company shall be entitled to
seek the following particular forms of relief, in addition to any remedies
otherwise available to it at law or equity and without the need for posting any
bond:  (i) injunctions, both preliminary and permanent, enjoining or restraining
such breach or anticipatory breach and Executive hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction; and
(ii) recovery of all reasonable sums expended and costs, including reasonable
attorney’s fees, incurred by the Company to enforce the covenants set forth in
Section 8.

(c)

Separability of Covenants.  The covenants contained in Section 8 above
constitute a series of separate covenants, one for each applicable State in the
United States and the District of Columbia, and one for each applicable foreign
country.  If in any judicial proceeding, a court shall hold that any covenant
set forth in Section 8 is not permitted by applicable law, then Executive and
the Company agree that such provision shall and is hereby reformed to the
reasonable time, geographic, or occupational limitations permitted by such
laws.  Further, in the event a court shall hold unenforceable any of the
separate covenants deemed included herein, then such unenforceable covenant or
covenants shall be deemed eliminated from the provisions of this Agreement for
the purpose of such proceeding to the extent necessary to permit the remaining
separate covenants to be enforced in such proceeding.  Executive and the Company
further agree that the covenants in Section 8 shall each be construed as a
separate agreement independent of any other provisions of this Agreement, and
the existence of any claim or Justifiable Cause of action by Executive against
the Company whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any of the covenants
set forth in Section 8.

 

10.

Withholding of Taxes.

The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

Page 17

 

--------------------------------------------------------------------------------

 

 

11.

No Claim Against Assets.

Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of Executive.  The Company shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Executive’s rights under this Agreement shall be limited to those of
an unsecured general creditor of the Company and its affiliates.

 

12.

Representations And Agreements Of Executive

(a)Executive represents and warrants that he is free to enter into this
Agreement and to perform the duties required hereunder, and that there are no
employment contracts or understandings, restrictive covenants or other
restrictions, whether written or oral, preventing the performance of his duties
hereunder.

(b)Executive represents and warrants that he has never been convicted of a
felony and he has not been convicted or incarcerated for a misdemeanor within
the five years preceding the Commencement Date, other than a first conviction
for drunkenness, simple assault, speeding, minor traffic violations, affray, or
disturbance of the peace.

(c)Executive represents and warrants that he has never been a party to any
judicial or administrative proceeding that resulted in a judgment, decree, or
final order (i) enjoining him from future violations of, or prohibiting any
violations of any federal or state securities law, or (ii) finding any
violations of any federal or state securities law.

Any breach of any of the above representations and warranties is "Justifiable
Cause" for termination under Section 5(c) of this Agreement.

 

13.

Successors and Assignment.

Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the Parties hereto and their respective
heirs, representatives, successors and assigns.  The rights and benefits of
Executive under this Agreement are personal to him and no such right or benefit
shall be subject to voluntary or involuntary alienation, assignment or transfer;
provided, however, that nothing in this Section 13 shall preclude Executive from
designating a beneficiary or beneficiaries to receive any benefit payable on his
death.

 

14.

Entire Agreement; Amendment.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Executive’s
employment.  For the avoidance of doubt, the 2016 Plan and forms of award
agreement for grants made thereunder and the LTIP attached as Exhibits to this
Agreement are not incorporated by reference into this Agreement.  This Agreement
may not be amended except by a written agreement signed by both Parties.  Each
Party may, in its sole discretion, during the term of Executive’s employment
with the Company and thereafter, provide copies of this Agreement (or excerpts
of the Agreement) to others, including businesses or entities that may employ,
do business with, or consider employing Executive in the future.  Executive
further agrees that any subsequent change or changes in his duties, compensation
or areas of responsibility shall in no way affect the validity of this Agreement
or otherwise render inapplicable any of the provisions of Sections 4(f), 4(g), 8
or 9 of this Agreement, which shall remain in full force and effect except as
may be modified by a subsequent written agreement.

Page 18

 

--------------------------------------------------------------------------------

 

Executive understands that he is advised to consult with an attorney before
signing this Agreement, and confirms that he has in fact been represented by an
attorney throughout the negotiation of and prior to signing this Agreement.

 

15.

Governing Law.

This Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the Commonwealth of Massachusetts, without giving
effect to any conflicts or choice of laws rule or provision that would result in
the application of the domestic substantive laws of any other jurisdiction.  The
parties shall attempt to resolve any dispute, controversy or difference that may
arise between them through good faith negotiations.  In the event the parties
fail to reach resolution of any such dispute within thirty (30) days after
entering into negotiations, either party may proceed to institute action in
federal court in Boston or in Superior Court in Suffolk or Norfolk County,
Commonwealth of Massachusetts, which courts shall have exclusive jurisdiction,
and each party consents to the personal jurisdiction of any such state or
federal court. Executive agrees and acknowledges that this is a proper and
convenient forum and will not raise objections to this venue based on
inconvenient forum, improper venue or similar grounds. By signing this Agreement
both parties expressly waive their right to a trial by jury in any such actions
filed.

 

16.

Section 409a

(a)

Although the Company does not guarantee the tax treatment of any payments under
the Agreement, the intent of the Parties is that the payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Code and all
Treasury Regulations and guidance promulgated thereunder (“Code Section 409A”)
and to the maximum extent permitted the Agreement shall be limited, construed
and interpreted in accordance with such intent.  In no event whatsoever shall
the Company or its affiliates or their respective officers, directors, employees
or agents be liable for any additional tax, interest or penalties that may be
imposed on Executive by Code Section 409A or damages for failing to comply with
Code Section 409A.

(b)

Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any reimbursement of expenses constitutes “deferred compensation”
under Code Section 409A, such reimbursement shall be provided no later than
December 31 of the year following the year in which the expense was
incurred.  The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year.  The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.

(c)

For purposes of Code Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to receive
payments in the form of installment payments shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
shall at all times be considered a separate and distinct payment.  Whenever a
payment under this Agreement may be paid within a specified period, the actual
date of payment within the specified period shall be within the sole discretion
of the Company.

(d)

Notwithstanding any other provision of this Agreement to the contrary, if at the
time of Executive’s separation from service (as defined in Code Section 409A),
Executive is a “Specified Employee”, then the Company will defer the payment or
commencement of any nonqualified deferred compensation subject to Code Section
409A payable upon separation from service (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following separation from service or, if earlier, the
earliest other date as is permitted under Code Section 409A (and any amounts
that otherwise would have been paid during

Page 19

 

--------------------------------------------------------------------------------

 

this deferral period will be paid in a lump sum on the day after the expiration
of the six (6) month period or such shorter period, if applicable).  Executive
will be a “Specified Employee” for purposes of this Agreement if, on the date of
Executive’s separation from service, Executive is an individual who is, under
the method of determination adopted by the Company designated as, or within the
category of employees deemed to be, a “Specified Employee” within the meaning
and in accordance with Treasury Regulation Section 1.409A-1(i).  The Company
shall determine in its sole discretion all matters relating to who is a
“Specified Employee” and the application of and effects of the change in such
determination.

(e)

Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits.

 

17.

Limitation on Payments

(a)

In the event that any payments and other benefits provided for in this Agreement
or otherwise payable to Executive (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 17, would be
subject to the excise tax imposed by Section 4999 of the Code, then any amounts
payable under this Agreement or otherwise will be either:

 

(i)

delivered in full, or

 

(ii)

delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

 

(iii)

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.

(b)

If a reduction in severance and other benefits constituting “parachute payments”
is necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments; (ii) cancellation
of accelerated vesting of equity awards (by cutting back performance-based
awards first and then time-based awards, based on reverse order of vesting dates
(rather than grant dates)), if applicable; and (iii) reduction of employee
benefits.

(c)

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 17 will be made in writing by the Company’s
independent public accountants or by such other person or entity to which the
parties mutually agree (the “Firm”), whose determination will be conclusive and
binding upon Executive and the Company. For purposes of making the calculations
required by this Section 17, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may

Page 20

 

--------------------------------------------------------------------------------

 

reasonably request in order to make a determination under this Section. The
Company will bear all costs the Firm may incur in connection with any
calculations contemplated by this Section 17.

 

18.

Notices.

Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by nationally recognized overnight courier
services, by registered or certified mail, return receipt requested, by
facsimile or by hand delivery, to those listed below at their following
respective addresses or at such other address as each may specify by notice to
the others:

 

To the Company:

Destination XL Group, Inc.

555 Turnpike Street

Canton, MA 02021

Attention: Chair of the Board of Directors

To Executive:

Harvey S. Kanter

At Executive’s current address, as set forth in the payroll records of the
Company

 

19.

Interpretation of 2016 Plan.

For the avoidance of doubt, Executive’s good faith error in judgment in the
normal course of business shall not be deemed “activity that is in conflict with
or adverse to the interest of the Company or any Subsidiary” as that phrase is
used in Section 8(f)(ii) of the 2016 Plan.

 

20.

Miscellaneous.

(a)

Waiver.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(b)

Separability.  If any term or provision of this Agreement above is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such term or provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.

(c)

Headings.  Section headings are used herein for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

(d)

Rules of Construction.  Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

Page 21

 

--------------------------------------------------------------------------------

 

(e)

Counterparts.  This Agreement may be executed via electronic signature and in
any number of counterparts, each of which so executed shall be deemed to be an
original, and such counterparts will together constitute but one Agreement.

(f)

Survival.  Any provision of this Agreement which, by its nature, does or may
require complete or partial performance or satisfaction following the
termination of this Agreement (including, without limitation, Sections 4(f),
4(g), 6, 7, 8, 9, 15, 17 and 19 hereof), shall survive the termination of this
Agreement.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year set forth below.

DESTINATION XL GROUP, INC.

 

 

 

By: /s/ WILLEM MESDAG

 

Name: Willem Mesdaq

 

Title: Director and Chairman, Compensation Committee

 

Date: February 19, 2019

 

HARVEY S. KANTER  

 

 

 

/s/ HARVEY S. KANTER

 

Date: February 19, 2019

 

Address: 12 Meadow Lane

Mercer Island, WA 98040-5340

 

 

 

Page 22

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESTINATION XL GROUP, INC. 2016 INCENTIVE COMPENSATION PLAN

 

Previously filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K on
August 8, 2016.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

 

ASSOCIATE PERFORMANCE SHARE AWARD AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT

 

FOR

[NAME]

1.Grant of Performance Shares.  DESTINATION XL GROUP, INC., a Delaware
corporation (the “Company”), hereby grants, as of February 19, 2019 (“Date of
Grant”), to _______________ (the “Participant”) an award (the “Award”) of ____
performance shares (the “P Shares”) to be settled in shares of the Company’s
common stock, $.01 par value per share (the “Shares”), subject to the terms and
conditions as set forth herein.  This Performance Share award agreement (the
“Agreement”) is issued pursuant to the Company’s 2016 Incentive Compensation
Plan (the “2016 Plan”), which is incorporated herein for all purposes.  This
Award represents the right to earn up to 100% of the number of P Shares subject
to this Award, subject to restrictions, conditions and other terms set forth in
this Agreement. The Participant hereby acknowledges receipt of a copy of the
2016 Plan and agrees to be bound by all of the terms and conditions hereof and
thereof and all applicable laws and regulations.  Unless otherwise provided
herein, terms used herein that are defined in the 2016 Plan and not defined
herein shall have the meanings attributed thereto in the 2016 Plan.

2.Terms and Condition of the Award.

(a)Earned Shares. The P Shares shall vest, if at all, in installments upon the
achievement of the Average Share Price of a Company Share as set forth in the
table below (each a “Vesting Date”), provided that the Vesting Date occurs no
later than the fourth anniversary of the Date of Grant (the “Fourth
Anniversary”) and the Participant remains in Continuous Service through the
Vesting Date (except as otherwise provided in Section 2(b)(i) below).  If the
Average Share Price on the Fourth Anniversary has not equaled or exceeded one or
more of the performance levels set forth in the table below, the portion of the
Award which has not yet vested shall expire and be forfeited without payment of
any additional consideration, effective as of the Fourth Anniversary.  Subject
to the forgoing, the number of P Shares that vest under the Agreement (the
“Earned P Shares”), if any, shall be determined in accordance with the following
schedule (the “Vesting Schedule”):

When the Average Share Price is:

Vesting of P Shares:

$4.00

33 1/3% of the P Shares vest

$6.00

An additional 33 1/3 % of the P Shares vest

$8.00

The remaining P Shares vest

Notwithstanding the foregoing, in the event the P Shares vest in whole or in
part prior to the one-year anniversary of the Date of Grant (the “First
Anniversary”) pursuant to the foregoing, such P Shares shall not vest until the
First Anniversary, subject to the Participant’s Continuous Service through the
First Anniversary.

 

--------------------------------------------------------------------------------

 

For purposes of this Section 2(a), the term “Average Share Price” means the
value of a Share calculated based on the trailing 90-day volume-weighted average
closing price.

The determination of the number of Earned P Shares, if any, shall be determined
by the Committee in its sole discretion in accordance with the terms of this
Agreement.  

 

(b)

Vesting Upon Termination/Special Rule in the Case of a Change in Control.  

 

(i)

Notwithstanding Section 2(a), P Shares subject to this Agreement that are not
vested as of the Participant’s termination of Continuous Service shall be deemed
to be earned and shall vest, in full or in part, as follows: If within thirty
(30) days following the Participant’s termination of Continuous Service, but in
no event later than the Fourth Anniversary (the “Post-Termination Period”),
there are any unvested P Shares that would have become vested pursuant to the
Agreement during the Post-Termination Period (based on the Average Share Price
calculated in accordance with this Agreement) had the Participant’s Continuous
Service not terminated, such P Shares shall vest at the end of the
Post-Termination Period in accordance with the Vesting Schedule based on (X) the
highest level of achievement of the Average Share Price during the
Post-Termination Period or (Y) the CIC Share Price (as defined below) in the
event a Change in Control occurs during the Post-Termination Period, if greater,
but only in the event of the Participant’s (A) termination by the Company or any
Related Entity without Justifiable Cause, (B) death or termination by the
Company due to Disability or (C) termination for Good Reason, in each case after
the First Anniversary and prior to the Fourth Anniversary.

 

(ii)

Notwithstanding the determination of the Average Share Price in Section 2(a), in
the event of a Change in Control prior to the Fourth Anniversary and while the
Participant is in Continuous Service with the Company or a Related Entity, if
and to the extent the value of a Share as of the date of the Change in Control,
determined by the Company in a manner consistent with the methodology used in
Section 10(a) of the 2016 Plan (“CIC Share Price”), equals or exceeds one or
more of the Average Share Price vesting thresholds described in the Vesting
Schedule in Section 2(a) as of the date of the Change in Control, any then
outstanding P Shares that were not vested or forfeited pursuant to Section 3
prior to the Change in Control shall vest as of the date of the Change in
Control to the same extent as if the Average Share Price for such vesting
threshold had been achieved as of the Change in Control.

3.Calculation and Forfeiture Provisions.  The final determination of the number
of P Shares that vest pursuant to Section 2, if any, shall be determined by the
Committee in its sole discretion in accordance with the terms of this
Agreement.  Any P Shares that are not vested, and that do not become vested
pursuant to Section 2, shall be forfeited upon termination of Continuous Service
(subject to the Participant’s right to become vested during the Post-Termination
Period in Section 2(b)(i)) or on the Fourth Anniversary, if earlier, without any
payment to the Participant.  The Committee shall have the power and authority to
enforce on behalf of the Company any rights of

 

--------------------------------------------------------------------------------

 

the Company under this Agreement in the event of the Participant’s forfeiture of
P Shares pursuant to this Section 3.  

4.Settlement of the Vested P Shares.  The Company shall deliver to the
Participant, or in the event of the Participant’s death, to the Beneficiary or
Beneficiaries designated by the Participant, or if the Participant has not so
designated any Beneficiary(ies), or no Beneficiary survives the Participant, to
the personal representative of the Participant’s estate, on the Delivery Date
certificates (or other indicia of ownership) representing Shares (or other
consideration as permitted under the 2016 Plan) corresponding to the number of P
Shares that vest pursuant to Section 2. For purposes of this Section 4, the
“Delivery Date” shall be a date promptly after any P Shares vest pursuant to
Section 2, and no later than thirty (30) days after such P Shares vest (or
within five business days (i) following a Change in Control in the event vesting
occurs pursuant to Section 2(b)(ii), or (ii) following the end of the
Post-Termination Period if vesting occurs pursuant to Section 2(b)(i) and there
was a Change in Control during the Post-Termination Period).  Notwithstanding
any other provision of this Agreement to the contrary, if the Participant makes
an election within thirty (30) days following the Date of Grant to have
settlement of any vested P Shares made on a date later than the Delivery Date on
the P Share Deferral Election Form attached hereto, settlement shall be made at
the time provided in the P Share Deferral Election Form.

5.Rights with Respect to P Shares.

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Participant shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the P Shares unless and
until those Shares are delivered to the Participant (and thus shall have no
voting rights, or rights to receive any dividend declared, before those Shares
are so delivered).  On or after delivery, the Participant shall have, with
respect to the Shares delivered, all of the rights of a holder of Shares granted
pursuant to the articles of incorporation and other governing instruments of the
Company, or as otherwise available at law.  

(b)Adjustments to Shares.  This Award shall be subject to the adjustments
provided for in Section 11(c) of the 2016 Plan.

(c)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of the Award hereunder, shall not affect in any manner the right, power or
authority of the Company or any Related Entity to make, authorize or consummate:
(i) any or all adjustments, recapitalizations, reorganizations or other changes
in the Company's or any Related Entity’s capital structure or its business; (ii)
any merger, consolidation or similar transaction by or of the Company or any
Related Entity; (iii) any offer, issue or sale by the Company or any Related
Entity of any capital stock of the Company or any Related Entity, including any
equity or debt securities, or preferred or preference stock that would rank
prior to or on parity with the Shares represented by the P Shares and/or that
would include, have or possess other rights, benefits and/or preferences
superior to those that such Shares includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company or any Related Entity; (v) any sale, transfer or
assignment of all or any part of the stock, assets or business of the Company or
any Related Entity; or (vi) any other corporate transaction, act or proceeding
(whether of a similar character or otherwise).

 

--------------------------------------------------------------------------------

 

6.Transferability.  The P Shares are not transferable unless and until the
Shares have been delivered to the Participant in settlement of the P Shares in
accordance with this Agreement, otherwise than by will or under the applicable
laws of descent and distribution, except that the P Shares may be transferred to
one or more Beneficiaries or other transferees during the lifetime of the
Participant, but only if and to the extent such transfers are permitted by the
Committee (subject to any terms and conditions which the Committee may impose
thereon), are by gift or pursuant to a domestic relations order, are to a
“Permitted Assignee” that is a permissible transferee under the Securities and
Exchange Commission for registration of shares of stock on a Form S-8
Registration Statement under the Securities Act of 1933, as amended (or any
successor or, at the sole discretion of the Committee, other registration
statement pursuant to which Awards, Shares, rights or interests under the 2016
Plan are then registered under such Act), if applicable. A Beneficiary,
transferee, executor, administrator, heir, successor and assign of the
Participant or any other person claiming any rights with respect to the P Shares
shall be subject to all terms and conditions of the 2016 Plan and this
Agreement, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.   Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any P Shares prior to the date
on which the Shares have been delivered to the Participant in settlement of the
P Shares shall be void ab initio.  For purposes of this Agreement, “Transfer”
shall mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

7.Tax Matters.

(a)Withholding.  As a condition to the Company’s obligations with respect to the
P Shares (including, without limitation, any obligation to deliver any Shares)
hereunder, the Participant shall make arrangements satisfactory to the Company
to pay to the Company any federal, state, local or foreign taxes of any kind
required to be withheld with respect to the delivery of Shares corresponding to
such P Shares.  If the Participant shall fail to make the tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including the withholding of any Shares
that otherwise would be delivered to Participant under this Agreement) otherwise
due to the Participant any federal, state or local taxes of any kind required by
law to be withheld with respect to such Shares.

(b)Satisfaction of Withholding Requirements.  The Participant may satisfy the
withholding requirements with respect to the P Shares pursuant to any one or
combination of the following methods:

 

(i)

payment in cash; or

 

(ii)

payment by the withholding of Shares that otherwise would be deliverable to the
Participant pursuant to this Agreement.  

(c)Participant’s Responsibilities for Tax Consequences.  The tax consequences to
the Participant (including without limitation federal, state, local and foreign
income tax consequences) with respect to the P Shares (including without
limitation the grant, vesting and/or delivery thereof)

 

--------------------------------------------------------------------------------

 

are the sole responsibility of the Participant.  The Participant shall consult
with his or her own personal accountant(s) and/or tax advisor(s) regarding these
matters and the Participant’s filing, withholding and payment (or tax liability)
obligations.  

8.Amendment, Modification & Assignment. This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Participant’s rights
hereunder) may not be assigned, and the obligations of Participant hereunder may
not be delegated, in whole or in part.  The rights and obligations created
hereunder shall be binding on the Participant and his heirs and legal
representatives and on the successors and assigns of the Company.  

9.Complete Agreement.  This Agreement (together with the 2016 Plan) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.

10.Miscellaneous.

 

(a)

No Right to (Continued) Employment or Service.  This Agreement and the grant of
P Shares hereunder shall not confer, or be construed to confer, upon the
Participant any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

 

(b)

No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

(c)

Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of P Shares hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

 

(d)

No Trust or Fund Created.   Neither this Agreement nor the grant of P Shares
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Participant or any other person.  To the extent that the Participant or any
other person acquires a right to receive payments from the Company or any
Related

 

--------------------------------------------------------------------------------

 

 

Entity pursuant to this Agreement, such right shall be no greater than the right
of any unsecured general creditor of the Company.

 

(e)

Law Governing.  This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware (without reference
to the conflict of laws rules or principles thereof).

 

(f)

Interpretation / Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the 2016 Plan, including, without
limitation, any future amendment provisions thereof, and to such rules,
regulations and interpretations relating to the 2016 Plan adopted by the
Committee as may be in effect from time to time. Except as otherwise provided
below, if and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the 2016 Plan, the 2016 Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to Section 11(f) of the Plan which requires, in part, that
without the consent of the Participant, the Award granted pursuant to this
Agreement may not be amended or altered in a way that materially and adversely
affects the Participant and any future amendment of the 2016 Plan shall not
impact this provision as it relates to the Award.  The Participant accepts this
Agreement subject to all of the terms and provisions of the 2016 Plan and this
Agreement.  The undersigned Participant hereby accepts as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the 2016 Plan and this Agreement, unless shown to have been made
in an arbitrary and capricious manner. Notwithstanding anything to the contrary
in the 2016 Plan, it is hereby acknowledged that the references in Sections 7(a)
and 8(c) of the 2016 Plan to Section 11(e) of the 2016 Plan are intended to
refer instead to Section 11(f) of the 2016 Plan (and will be interpreted as
references to Section 11(f) of the 2016 Plan for purposes of this Agreement, and
for purposes of the 2016 Plan in connection with this Agreement).  For the
avoidance of doubt, Executive’s good faith error in judgment in the normal
course of business shall not be deemed “activity that is in conflict with or
adverse to the interest of the Company or any Subsidiary” as that phrase is used
in Section 8(f)(ii) of the 2016 Plan.

 

(g)

Headings. Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference.  Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.

 

(h)

Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Participant, to the Participant’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

 

--------------------------------------------------------------------------------

 

 

(i)

Section 409A.  It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant could be entitled pursuant to
this Agreement qualify for the short-term deferral exemption under Section 409A
of the Code and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”) or comply with Section 409A, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.  Notwithstanding the foregoing, the Company does not make any
representation to the Participant that the shares of P Shares awarded pursuant
to this Agreement are exempt from, or satisfy, the requirements of Section 409A,
or that any other payments made under this Agreement are exempt from or comply
with Section 409A and the Company shall have no liability or other obligation to
indemnify or hold harmless the Participant or any Beneficiary for any such tax,
additional tax, interest or penalties that the Participant or any Beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), the right to receive payments in the form of multiple
payments shall be treated as a right to receive a series of separate payments
and, accordingly, each payment shall at all times be considered a separate and
distinct payment.  No election to defer settlement of any P Shares beyond the
Delivery Date shall be effective unless such election complies with the
requirements of Section 409A.

 

(j)

Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.  

 

(k)

Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of _______________________, 20______.

COMPANY:

DESTINATION XL GROUP, INC., a Delaware corporation

 

 

 

 

By:

 

Name:

 

Title:

Director and Chairman, Compensation Committee

 

The Participant acknowledges receipt of a copy of the 2016 Plan and represents
that he or she has reviewed the provisions of the 2016 Plan and this Agreement
in their entirety and is familiar with and understands their terms and
provisions, and hereby accepts this Agreement subject to all of the terms and
provisions of the 2016 Plan and the Agreement.  The Participant further
represents that he or she has had an opportunity to obtain the advice of counsel
prior to executing this Agreement.

Dated:

 

PARTICIPANT:

 

 

By:

 

 

 

 

[                                            ]

 

 

 

4833-4985-6904, v. 5

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

P SHARE DEFERRAL ELECTION FORM

 

I, ____________________, hereby elect to defer the settlement date of the P
Shares granted to me pursuant to the Performance Share Award Agreement, dated
February 19, 2019 (“Agreement”), subject to the terms of the DESTINATION XL
GROUP, INC.’s (the “Company”) 2016 Incentive Compensation Plan (“Plan”) and this
P Share Deferral Election Form (“Election”):

 

1.P Shares to which Election Applies:  I elect to defer settlement of ___% of
each level of achievement in the Vesting Schedule or for the particular level of
achievement (complete as applicable:$4.00 ____%; $6.00 ____%; $8.00 ____%) of
the P Shares that become vested P Shares pursuant to the terms of the Agreement
(the “Deferred P Shares”).

2.Settlement Date: Subject to the terms of the Agreement and the Plan, I will
receive settlement of my Deferred P Shares within forty-five (45) days, or such
later date as may be required by applicable law, of the earliest of the events I
have elected below (as applicable, the “Settlement Date”) (check all that you
would like to apply):

 

☐

I elect a Settlement Date for the Deferred P Shares on                      (you
must select a date no earlier than four years from the Date of Grant of the P
Shares. If you elect a Settlement Date prior to such date, all vested P Shares
will be settled on the Delivery Date as provided in the Agreement.)

 

 

 

☐

The date of my “separation from service” as defined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”).

 

 

☐

The date of a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 409A).

 

 

☐

The date of my death.

Notwithstanding the foregoing, if I separate from service prior to the
Settlement Date selected above, the applicable Settlement Date shall be deemed
to be my separation from service.

Notwithstanding the foregoing, if the Settlement Date is as a result of my
separation from service, as determined by the Company, other than due to my
death, and I am a “specified employee” within the meaning of Section 409A at the
time of such separation from service, then my Deferred P Shares will not be
settled until the date six (6) months and one (1) day following the date of
separation from service, unless I die following my separation from service, in
which case, such Deferred P Shares will be settled as soon as practicable
following my death.

3.Change of Settlement Date. I understand that I may make, with the consent of
the Company, a subsequent election to further defer settlement of my Deferred P
Shares, and that such an election must be made at least one (1) year prior to my
originally selected Settlement Date and

 

--------------------------------------------------------------------------------

 

I further understand that my newly elected Settlement Date must be at least five
(5) years after the date of the originally selected Settlement Date. I further
understand that the ability to make such a subsequent deferral election may not
be available to me in the future if the Company changes its administration
policies to reflect any changes to applicable law governing deferred
compensation.

4. Filing of Election. This Election must be filed with the Company no later
than March ________________, 2019.   (30 calendar days following the Date of
Grant)

5.Irrevocability of Election. This Election will become irrevocable as of the
date it is executed.

6.Award is Unfunded. I understand that the Company has not formally funded my
award and that I am considered a general unsecured creditor of the Company with
respect to my rights under the award.

7.Taxes. I understand and acknowledge that current tax law provides that amounts
deferred will be taxable as ordinary income in the year paid. I, however, agree
and acknowledge that I may be subject to employment taxes on the original
vesting date(s). If the Committee determines that the Company is required to
withhold for any taxes, including, but not limited to, income or employment
taxes, prior to the date of deferred payout, I agree that, if I do not make
other arrangements that are satisfactory to the Committee, in its sole
discretion, the Company may withhold from other compensation due to me,
including, but not limited to, salary. I understand that, upon receipt of
deferred payouts, I may owe taxes both (a) to the state where I resided at the
time of making this election and, if different, (b) to the state where I reside
when I receive a deferred payout and the payment of such taxes shall be my sole
responsibility.

8.Section 409A. It is the intent of this Election to comply with the
requirements of Section 409A so that none of the Deferred P Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.

9.Subject to Plan. This Election is in all respects subject to the terms and
conditions of the Plan and the Agreement. Should any inconsistency exist between
this Election, the Plan, the Agreement, and/or any applicable law, then the
provisions of either the applicable law or the Plan will control, with the Plan
subordinated to the applicable law and the Agreement subordinated to this
Election.

 

Signature:_________________________________

Dated:____________________________________

Accepted by the Company:___________________

Dated:___________________________________

4833-4985-6904, v. 5

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

 

ASSOCIATE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

DESTINATION XL GROUP, INC.

2016 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR

[NAME]

 

1.Grant of Restricted Stock Units.  DESTINATION XL GROUP, INC., a Delaware
corporation (the “Company”), hereby grants, as of February 19, 2019 (“Date of
Grant”), to _______________ (the “Participant”) an award (the “Award”) of ____
restricted stock units (the “RSUs”) to be settled in shares of the Company’s
common stock, $.01 par value per share, subject to the terms and conditions as
set forth herein.  This RSU award agreement (the “Agreement”) is issued pursuant
to the Company’s 2016 Incentive Compensation Plan (the “2016 Plan”), which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the 2016 Plan and agrees to be bound by all of the terms
and conditions hereof and thereof and all applicable laws and
regulations.  Unless otherwise provided herein, terms used herein that are
defined in the 2016 Plan and not defined herein shall have the meanings
attributed thereto in the 2016 Plan.

2.

Vesting of RSUs.

(a)General Vesting.  The RSUs shall become vested in the following amounts (each
a “Tranche”), at the following times and upon the following conditions, provided
that the Continuous Service of the Participant continues through and on the
applicable “Vesting Date” below:

 

Number of RSUs

 

Vesting Date

 

 

Xx

 

4/1/2020

 

 

Xx

 

4/1/2021

 

 

Xx

 

4/1/2022

 

 

Xx

 

4/1/2023

 

There shall be no proportionate or partial vesting of RSUs in or during the
months, days or periods prior to the applicable Vesting Date, and except as
otherwise provided in Section 2(b) hereof, all vesting of RSUs shall occur only
on the applicable Vesting Date and any RSUs that are not and do not become
Vested RSUs pursuant to Section 2(a) of this Agreement shall be forfeited as of
the date of the Participant’s termination of employment for any reason.

(b)Acceleration of Vesting Upon Termination.  Notwithstanding Section 2(a), any
unvested Tranche of RSUs subject to this Agreement shall vest as follows:

 

(i)

Upon termination of Continuous Service, on a Prorated Basis, in the event of a
termination by the Company or any Related Entity without Justifiable Cause or by
the Participant for Good Reason, provided that for purposes of Section 2(b)(i),
a “Prorated Basis” means (A) for any Tranche that is scheduled to vest on the
Vesting Date next following the date of termination, the number of RSUs in such
Tranche multiplied by the following fraction: the number of days the Participant
worked during the one year period immediately prior to the Vesting Date of such
Tranche

 

--------------------------------------------------------------------------------

 

 

divided by 365, and (B) for any Tranche that is not scheduled to vest on the
Vesting Date next following the date of termination, none of the RSUs in such
Tranche(s), or

 

(ii)

Upon termination of Continuous Service, in full, in the event of (A) a
termination by the Company or any Related Entity without Justifiable Cause, (B)
termination by the Participant for Good Reason, or (C) death or termination by
the Company for Disability, if such termination event occurs within the 18-month
period immediately following a Change in Control.

Additionally, in the event the Participant becomes partially vested and forfeits
RSUs pursuant to Section 2(b)(i) and a Change in Control occurs within the
6-month period immediately following the termination by the Company without
Justifiable Cause or by the Participant for Good Reason, the Participant shall
be paid an amount equal to the value of the RSUs that were forfeited upon his
termination (including the value of any Dividend Equivalents that would have
been awarded through the date of the Change in Control if the Participant had
remained in Continuous Service through the date of the Change in Control), if
any, calculated on the date immediately prior to the Change in Control and such
payment, less lawful withholdings, shall be made in cash on the first payroll
date following the six-month anniversary of the date of termination.

 

(c)

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated:

 

(i)

“Delivery Date” means any date occurring as promptly as practical (but in no
event more than 30 days) following the date on which the RSUs become Vested RSUs
pursuant to Section 2, provided that in the event the RSUs otherwise vest
pursuant to Section 6 of the 2016 Plan, the Delivery Date shall be within five
(5) days following the vesting date.

 

(ii)

“Non-Vested RSUs” means any portion of the RSUs subject to this Agreement that
has not become vested pursuant to this Section 2 or Section 6 of the 2016 Plan.

 

(iii)

“Vested RSUs” means any portion of the RSUs subject to this Agreement that is
and has become vested pursuant to this Section 2 or Section 6 of the 2016 Plan.

 

(d)

Additional Forfeiture Provisions.  Any RSUs that are not Vested RSUs, and that
do not become Vested RSUs pursuant to Section 2(b) as a result of the
Participant’s termination of Continuous Service for any reason or any RSUs that
are not Vested RSUs and that do not otherwise become Vested RSUs pursuant to
Section 6 of the 2016 Plan, shall be forfeited immediately upon such termination
of Continuous Service without any payment to the Participant.  The Committee
shall have the power and authority to enforce on behalf of the Company any
rights of the Company under this Agreement in the event of the Participant’s
forfeiture of Non-Vested RSUs pursuant to this Section 2.

3.Settlement of the Vested RSUs.  The Company shall deliver to the Participant,
or in the event of the Participant’s death, to the Beneficiary or Beneficiaries
designated by the Participant,

 

--------------------------------------------------------------------------------

 

or if the Participant has not so designated any Beneficiary(ies), or no
Beneficiary survives the Participant, to the personal representative of the
Participant’s estate, on the Delivery Date certificates (or other indicia of
ownership) representing Shares (or other consideration as permitted under the
2016 Plan) corresponding to the number of Vested RSUs. Notwithstanding any other
provision of this Agreement to the contrary, if the Participant makes an
election within thirty (30) days following the Date of Grant to have settlement
of any Vested RSUs (including any corresponding dividend equivalents) made on a
date later than the Delivery Date on the Restricted Stock Unit Deferral Election
Form attached hereto, settlement shall be made at the time provided in the
Restricted Stock Unit Deferral Election Form.  

4.Rights with Respect to RSUs.

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 4, the Participant shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Participant (and thus shall have no
voting rights, or rights to receive any dividend declared, before those Shares
are so delivered).  On or after delivery, the Participant shall have, with
respect to the Shares delivered, all of the rights of a holder of Shares granted
pursuant to the articles of incorporation and other governing instruments of the
Company, or as otherwise available at law.  

(b)Adjustments to Shares.  This Award shall be subject to the adjustments
provided for in Section 11(c) of the 2016 Plan.

(c)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares includes, has or
possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

(d)Dividend Equivalents.   With respect to any RSUs that have not been settled
or been forfeited, provided that the Participant’s Continuous Service has not
terminated prior to the dividend record date, the Participant shall have the
right to receive distributions (the “Dividend Equivalents”) from the Company
equal to any dividends or other distributions that would have been distributed
to the Participant if each of the outstanding RSUs instead was an issued and
outstanding Share owned by the Participant.  The number of RSUs awarded for a
cash dividend or non-cash dividend other than a stock dividend shall be
determined by (i) multiplying the number of outstanding RSUs held by the
Participant pursuant to this Agreement as of the dividend record date by the
amount of the dividend per Share and (ii) dividing the product so determined by
the Fair Market Value of a Share on the dividend payment date. The number of
RSUs awarded for a

 

--------------------------------------------------------------------------------

 

stock dividend shall be determined by multiplying the number of outstanding RSUs
held by the Participant pursuant to this Agreement as of the dividend record
date by the number of additional Shares actually paid as a dividend per Share.
Any additional RSUs awarded pursuant to this Section 4(d) shall be awarded
effective the date the dividend was paid, and shall have the same status, and
shall be subject to the same terms and conditions (including without limitation
the vesting and forfeiture provisions), under this Agreement as the RSUs to
which they relate, and shall be distributed, reduced by any applicable
withholding taxes, on the same Delivery Date as the RSUs to which they relate
(or if later, as of the applicable dividend payment date).  Each Dividend
Equivalent shall be treated as a separate payment for purposes of Section 409A
(as defined in Section 10(i)).  

5.Transferability.  The RSUs are not transferable unless and until the Shares
have been delivered to the Participant in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution, except that the RSUs may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, but
only if and to the extent such transfers are permitted by the Committee (subject
to any terms and conditions which the Committee may impose thereon), are by gift
or pursuant to a domestic relations order, are to a “Permitted Assignee” that is
a permissible transferee under the Securities and Exchange Commission for
registration of shares of stock on a Form S-8 Registration Statement under the
Securities Act of 1933, as amended (or any successor or, at the sole discretion
of the Committee, other registration statement pursuant to which Awards, Shares,
rights or interests under the 2016 Plan are then registered under such Act), if
applicable. A Beneficiary, transferee, executor, administrator, heir, successor
and assign of the Participant or any other person claiming any rights with
respect to the RSUs shall be subject to all terms and conditions of the 2016
Plan and this Agreement, except as otherwise determined by the Committee, and to
any additional terms and conditions deemed necessary or appropriate by the
Committee.   Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any RSUs prior to the date on
which the Shares have been delivered to the Participant in settlement of the
RSUs shall be void ab initio.  For purposes of this Agreement, “Transfer” shall
mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

6.Tax Matters.

(a)Withholding.  As a condition to the Company’s obligations with respect to the
RSUs (including, without limitation, any obligation to deliver any Shares)
hereunder, the Participant shall make arrangements satisfactory to the Company
to pay to the Company any federal, state, local or foreign taxes of any kind
required to be withheld with respect to the delivery of Shares corresponding to
such RSUs.  If the Participant shall fail to make the tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including the withholding of any Shares
that otherwise would be delivered to Participant under this Agreement) otherwise
due to the Participant any federal, state or local taxes of any kind required by
law to be withheld with respect to such Shares.

 

--------------------------------------------------------------------------------

 

(b)Satisfaction of Withholding Requirements.  The Participant may satisfy the
withholding requirements with respect to the RSUs pursuant to any one or
combination of the following methods:

 

(i)

payment in cash; or

 

(ii)

payment by the withholding of Shares that otherwise would be deliverable to the
Participant pursuant to this Agreement.  

 

(iii)

Participant’s Responsibilities for Tax Consequences.  The tax consequences to
the Participant (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Participant.  The Participant shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the
Participant’s filing, withholding and payment (or tax liability) obligations.  

7.Amendment, Modification & Assignment. This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Participant’s rights
hereunder) may not be assigned, and the obligations of Participant hereunder may
not be delegated, in whole or in part.  The rights and obligations created
hereunder shall be binding on the Participant and his heirs and legal
representatives and on the successors and assigns of the Company.

8.Complete Agreement.  This Agreement (together with the 2016 Plan) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.

9.Miscellaneous.

 

(a)

No Right to (Continued) Employment or Service.  This Agreement and the grant of
RSUs hereunder shall not confer, or be construed to confer, upon the Participant
any right to employment or service, or continued employment or service, with the
Company or any Related Entity.

 

(b)

No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

(c)

Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended

 

--------------------------------------------------------------------------------

 

 

to conform to applicable law (or if such provision cannot be so construed or
deemed amended without materially altering the purpose or intent of this
Agreement and the grant of RSUs hereunder, such provision shall be stricken as
to such jurisdiction and the remainder of this Agreement and the award hereunder
shall remain in full force and effect).

 

(d)

No Trust or Fund Created.  Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Participant or any other person.  To the extent that the Participant or any
other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

(e)

Law Governing.  This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware (without reference
to the conflict of laws rules or principles thereof).

 

(f)

Interpretation / Provisions of Plan Control. This Agreement is subject to all
the terms, conditions and provisions of the 2016 Plan, including, without
limitation, any future amendment provisions thereof, and to such rules,
regulations and interpretations relating to the 2016 Plan adopted by the
Committee as may be in effect from time to time. Except as otherwise provided
below, if and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the 2016 Plan, the 2016 Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to Section 11(f) of the Plan which requires, in part, that
without the consent of the Participant, the Award granted pursuant to this
Agreement may not be amended or altered in a way that materially and adversely
affects the Participant and any future amendment of the 2016 Plan shall not
impact this provision as it relates to the Award.  The Participant accepts this
Agreement subject to all of the terms and provisions of the 2016 Plan and this
Agreement.  The undersigned Participant hereby accepts as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the 2016 Plan and this Agreement, unless shown to have been made
in an arbitrary and capricious manner. Notwithstanding anything to the contrary
in the 2016 Plan, it is hereby acknowledged that the references in Sections 7(a)
and 8(c) of the 2016 Plan to Section 11(e) of the 2016 Plan are intended to
refer instead to Section 11(f) of the 2016 Plan (and will be interpreted as
references to Section 11(f) of the 2016 Plan) for purposes of this Agreement,
and for purposes of the 2016 Plan in connection with this Agreement. For the
avoidance of doubt, Executive’s good faith error in judgment in the normal
course of business shall not be deemed “activity that is in conflict with or
adverse to the interest of the Company or any Subsidiary” as that phrase is used
in Section 8(f)(ii) of the 2016 Plan.

 

(g)

Headings Section, paragraph and other headings and captions are provided solely
as a convenience to facilitate reference.  Such headings and captions shall not
be deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.

 

(h)

Notices.  Any notice under this Agreement shall be in writing and shall be

 

--------------------------------------------------------------------------------

 

 

deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 555 Turnpike Street, Canton, MA
02021, or if the Company should move its principal office, to such principal
office, and, in the case of the Participant, to the Participant’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

 

(i)

Section 409A.  It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant could be entitled pursuant to
this Agreement qualify for the short-term deferral exemption under Section 409A
of the Code and the Treasury Regulations and other guidance promulgated or
issued thereunder (“Section 409A”), or comply with Section 409A and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.  Notwithstanding the foregoing, the Company does not make any
representation to the Participant that the shares of RSUs awarded pursuant to
this Agreement are exempt from, or satisfy, the requirements of Section 409A or
that any other payments made under this Agreement are exempt from or comply with
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Participant or any Beneficiary for  any such tax,
additional tax, interest or penalties that the Participant or any Beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A. For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), the right to receive payments in the form of multiple
payments shall be treated as a right to receive a series of separate payments
and, accordingly, each payment shall at all times be considered a separate and
distinct payment. No election to defer settlement of any RSUs beyond the
Delivery Date shall be effective unless such election complies with the
requirements of Section 409A.

 

(j)

Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.  

 

(k)

Counterparts.  This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of February 19, 2019.

COMPANY:

DESTINATION XL GROUP, INC., a Delaware corporation

 

 

 

 

By:

 

Name:

 

Title:

Director and Chairman, Compensation Committee

The Participant acknowledges receipt of a copy of the 2016 Plan and represents
that he or she has reviewed the provisions of the 2016 Plan and this Agreement
in their entirety and is familiar with and understands their terms and
provisions, and hereby accepts this Agreement subject to all of the terms and
provisions of the 2016 Plan and the Agreement.  The Participant further
represents that he or she has had an opportunity to obtain the advice of counsel
prior to executing this Agreement.

Dated:

 

 

PARTICIPANT:

 

 

 

By:

 

 

 

 

 

[                                            ]

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD

DEFERRAL ELECTION FORM

 

I, ____________________, hereby elect to defer the settlement date of the RSUs
(including any corresponding dividend equivalents) granted to me pursuant to the
Restricted Stock Unit Award Agreement, dated February __, 2019 (“Agreement”),
subject to the terms of the DESTINATION XL GROUP, INC.’s (the “Company”) 2016
Incentive Compensation Plan (“2016 Plan”) and this Restricted Stock Unit Award
Election Form (“Election”):

1.RSUs to which Election Applies:  I elect to defer settlement of ___% of each
Tranche or each separate Tranche identified by year of vesting (i.e., 2020
____%; 2021 ____%; 2022 ____%; 2023 ____%) of the RSUs (including any
corresponding dividend equivalents) that become vested RSUs pursuant to the
terms of the Agreement (the “Deferred RSUs”).

2.Settlement Date: Subject to the terms of the Agreement and the Plan, I will
receive settlement of my Deferred RSUs (including any corresponding dividend
equivalents) within thirty (30) days, or such later date as may be required by
applicable law, of the earliest of the events I have elected below (as
applicable, the “Settlement Date”) (check all that you would like to apply):

 

☐

I elect a Settlement Date for the Deferred RSUs on ________________ (you must
select a date no earlier than four years from the Date of Grant of the RSUs. If
you elect a Settlement Date prior to such date, all vested RSUs will be settled
on the applicable Delivery Date as provided in the Agreement.)

 

 

 

 

 

☐

The date of my “separation from service” as defined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”).

 

 

☐

The date of a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 409A).

 

 

☐

The date of my death.

Notwithstanding the foregoing, if I separate from service prior to the
Settlement Date selected above, the applicable Settlement Date shall be deemed
to be my separation from service.

Notwithstanding the foregoing, if the Settlement Date is as a result of my
separation from service, as determined by the Company, other than due to my
death, and I am a “specified employee” within the meaning of Section 409A at the
time of such separation from service, then my Deferred RSUs will not be settled
until the date six (6) months and one (1) day following the date of separation
from service, unless I die following my separation from service, in which case,
such Deferred RSUs will be settled as soon as practicable following my death.

 

--------------------------------------------------------------------------------

 

3.Change of Settlement Date. I understand that I may make, with the consent of
the Company, a subsequent election to further defer settlement of my Deferred
RSUs, and that such an election must be made at least one (1) year prior to my
originally selected Settlement Date and I further understand that my newly
elected Settlement Date must be at least five (5) years after the date of the
originally selected Settlement Date. I further understand that the ability to
make such a subsequent deferral election may not be available to me in the
future if the Company changes its administration policies to reflect any changes
to applicable law governing deferred compensation.

4. Filing of Election. This Election must be filed with the Company no later
than March ________________, 2019 (30 calendar days following the Date of
Grant).    

5.Irrevocability of Election. This Election will become irrevocable as of the
date it is executed.

6.Award is Unfunded. I understand that the Company has not formally funded my
award and that I am considered a general unsecured creditor of the Company with
respect to my rights under the award.

7.Taxes. I understand and acknowledge that current tax law provides that amounts
deferred will be taxable as ordinary income in the year paid. I, however, agree
and acknowledge that I may be subject to employment taxes on the original
vesting date(s). If the Committee determines that the Company is required to
withhold for any taxes, including, but not limited to, income or employment
taxes, prior to the date of deferred payout, I agree that, if I do not make
other arrangements that are satisfactory to the Committee, in its sole
discretion, the Company may withhold from other compensation due to me,
including, but not limited to, salary. I understand that, upon receipt of
deferred payouts, I may owe taxes both (a) to the state where I resided at the
time of making this election and, if different, (b) to the state where I reside
when I receive a deferred payout and the payment of such taxes shall be my sole
responsibility.

8.Section 409A. It is the intent of this Election to comply with the
requirements of Section 409A so that none of the Deferred RSUs issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.

9.Subject to 2016 Plan. This Election is in all respects subject to the terms
and conditions of the 2016 Plan and this Agreement. Should any inconsistency
exist between this Election, the 2016 Plan, the Agreement, and/or any applicable
law, then the provisions of either the applicable law or the 2016 Plan will
control, with the 2016 Plan subordinated to the applicable law and the Agreement
subordinated to this Election.

Signature:_________________________________

Dated:____________________________________

Accepted by the Company:___________________

Dated:___________________________________

4826-5297-2679, v. 5

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

First Amendment to Second Amended and Restated Long-Term Incentive Plan

 

Previously filed as Exhibit 10.1 on the Company Quarterly Report on Form 10-Q
dated November 3, 2018

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

1.[INSERT EXECUTIVE’S NAME] (“Executive”), for him- or herself and his or her
family, heirs, executors, administrators, legal representatives and their
respective successors and assigns, in exchange for good and valuable
consideration to be paid after the date of Executive’s termination as set forth
in the Employment Agreement to which this release is attached as Exhibit E (the
“Employment Agreement”), does hereby release and forever discharge, to the
maximum extent permitted by law, Destination XL Group, Inc. (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and their respective
current or former directors, officers, employees, shareholders or agents in such
capacities (collectively with the Company, the “Released Parties”) from any and
all actions, causes of action, suits, controversies, claims and demands
whatsoever, for or by reason of any matter, cause or thing whatsoever, whether
known or unknown including, but not limited to, the Age Discrimination in
Employment Act (the “ADEA”); the Massachusetts Law Against Discrimination, G.L.
c. 151B; the Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A,
148B, 149, 150, 150A-150C, 151, 152, 152A, et seq.; the Massachusetts Wage and
Hour laws, G.L. c. 151§1A et seq; and all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Executive acknowledges that the Company encouraged Executive to
consult with an attorney of Executive’s choosing, and through this General
Release of Claims advises Executive to consult with his or her attorney with
respect to possible claims, including but not limited to claims under the ADEA,
and that Executive understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans.  Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he or she may have as of the date hereof.  Executive further understands
that by signing this General Release of Claims he or she is in fact waiving,
releasing and forever giving up any claim under the ADEA as well as all other
laws within the scope of this paragraph 1 that may have existed on or prior to
the date hereof.  Notwithstanding anything in this paragraph 1 to the contrary,
this General Release of Claims shall not apply to (i) any rights to receive any
payments pursuant to the Employment Agreement, or any accrued but unpaid
benefits under any employee benefit plan maintained by the Company (ii) any
rights or claims that may arise as a result of events occurring after this
General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (v) any rights as a holder of equity securities of the Company, and (vi)
any rights or claims that, by law, may not be waived, including claims for
unemployment compensation and workers' compensation.  Nothing contained in this
Agreement prevents Executive from filing a charge, cooperating with or
participating in any investigation or proceeding before any federal or state
Fair Employment Practices Agency, including, without limitation, the Equal
Employment Opportunity Commission, except that Executive acknowledges that he or
she will not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding.

2.Executive represents that he or she has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his or her employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that he or she will never individually or with
any person file, or commence the filing of, any charges, lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have

 

--------------------------------------------------------------------------------

 

relinquished his or her right to commence a Proceeding to challenge whether
Executive knowingly and voluntarily waived his or her rights under ADEA.

3.Restrictive Covenants and No Competitive Activity.  Executive agrees that
Executive remains bound by the restrictive covenants set forth in Sections 8(a)
– 8(c) and Sections 8(e) – 8(j) of Executive’s Employment Agreement, all of
which are specifically incorporated into this Agreement and General Release Of
Claims.  Executive further acknowledges and agrees that the Company is engaged
in a highly competitive business and that by virtue of Executive’s position and
responsibilities with the Company and Executive’s access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company will cause Company great and irreparable
harm.  Therefore, in consideration for the Signing Award  referenced in Section
4(f) of Executive’s Employment Agreement signed by Executive on ______, 2019 and
the good and valuable consideration to be paid after the date of Executive’s
termination as set forth in the Employment Agreement, Executive further
covenants and agrees that at all times during the period beginning on the date
of termination of his employment (whether such termination was voluntary or
involuntary, with Good Reason or without Good Reason, for Justifiable Cause or
without Justifiable Cause, or otherwise) and ending on the later of (A) one (1)
year following Executive’s date of termination or (B) the expiration of any
tolling period extending the one year period in clause (A), Executive shall not,
directly or indirectly, engage in, assist, or have any active interest or
involvement - whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 3% of the stock
of a public company), partner, proprietor or any type of principal whatsoever)
or in any other capacity whatsoever, engage in, become financially interested
in, be employed by, render any consultation or business advice with respect to,
accept any competitive business on behalf of, or have any connection with any
business which is competitive with products or services of the Company or any
subsidiaries or affiliates, in any geographic area in which the Company or any
of its subsidiaries or affiliates are then conducting or proposing to conduct
business, including, without limitation, the United States of America and its
possessions, Canada and Europe; provided, however, that Executive may own any
securities of any corporation which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time three percent
(3%) of any class of stock or securities of such corporation.  In addition,
Executive shall not, during the Non-Competitive Period, directly or indirectly,
request or cause any suppliers or customers with whom the Company or any of its
subsidiaries or affiliates has a business relationship to cancel or terminate
any such business relationship with the Company or any of its subsidiaries or
affiliates or otherwise compromise the Company’s good will or solicit, hire,
interfere with or entice from the Company or any of its subsidiaries or
affiliates any employee (or former employee who has been separated for less than
12 months) of the Company or any of its subsidiaries or affiliates. For purposes
of this provision, a business competitive with the products and services of the
Company (or such subsidiaries or affiliates) is limited to a specialty retailer
which primarily distributes, sells or markets so-called "big and tall" apparel
of any kind for men or which utilizes the "big and tall" retail or wholesale
marketing concept as part of its business, or any other business line the
Company may enter into in the future and during Executive’s employment.  
However, nothing in this Section 8 shall be deemed to prohibit Executive from
providing services to or becoming involved with any entity with a division or
subsidiary that engages in a business competitive with the products and services
of the Company (or any subsidiary or affiliate of the Company), as long as
Executive is not the chief executive officer of the entity and/or does not work
in that competitive division or subsidiary.  4.Executive is advised that
Executive has up to twenty-one (21) calendar days to consider this General
Release before signing it.  Executive may knowingly and voluntarily waive that
up to twenty-one (21) day period by signing this General Release of Claims
earlier. However, in the event Executive’s employment terminated as part of a
group termination within the meaning of the Older Workers Benefits Protection
Act, the up to twenty-one (21) day consideration period shall be enlarged to up
to forty-five (45) calendar days, and Executive shall be provided with
additional disclosures required by the Older Workers Benefit Protection Act
prior to the start of the up to forty-five (45) calendar day consideration
period.  In either case, Executive also shall have  seven (7) calendar days
following the date on which Executive signs this General Release of Claims

 

--------------------------------------------------------------------------------

 

within which to revoke it by providing a written notice of his or her revocation
to the Company.  Any such revocation shall be directed to the VP, Managing
Director-Human Resources and must be delivered to the VP, Managing
Director-Human Resources within that seven (7) day revocation period, or mailed
to Destination XL Group, Inc., Attn: VP, Managing Director-Human Resources, 555
Turnpike Street, Canton, MA 02021 and postmarked within the seven (7) day
revocation period.

5.Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within the Commonwealth.

6.Executive acknowledges that he or she has read this General Release of Claims,
has been advised that he or she should consult with an attorney before executing
this general release of claims, and that he or she understands all of its terms
and executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

7.This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

 

 

 

 

 

 

HARVEY S. KANTER  

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

DESTINATION XL GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

4819-3046-3624, v. 9

 

 

 

 

 